United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3974
                                   ___________

Delores Forste and Steve Forste,     *
                                     *
           Appellants,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Missouri.
Joseph Hensley and John Briggs,      *
                                     * [UNPUBLISHED]
           Appellees.                *
                                ___________

                             Submitted: November 18, 2010
                                Filed: December 27, 2010
                                 ___________

Before WOLLMAN, BYE, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

     Delores Forste and Steve Forste appeal the district court’s1 dismissal of their
complaint against Joseph Hensley and John Briggs. We affirm.

      On July 16, 2007, Joseph Hensley was appointed “Special Prosecutor” by a
Missouri state court “for the investigation into the pending criminal charges” against
Delores Forste. Subsequent to the appointment, Hensley filed charges of kidnapping,


      1
      The Honorable James C. England, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
financial exploitation, and interference with custody against Delores Forste and her
husband Steve Forste. After Hensley withdrew from the appointment, the same state
court appointed John Briggs as “Special Prosecutor for the investigation into the
pending criminal charges against” Delores Forste and Steve Forste. Briggs continued
the charges against the Forstes from November 29, 2007, the date of Briggs’s
appointment, until June 4, 2008, when the charges against the Forstes were dismissed.

      The Forstes sued under 42 U.S.C. § 1983, claiming that Hensley and Briggs
exceeded the scope of their “Special Prosecutor” appointments when they brought and
continued criminal charges against the Forstes. The district court dismissed the
complaint, finding Hensley and Briggs were vested with absolute prosecutorial
immunity.

      In support of their argument, the Forstes focus on the language of the
appointment that, they contend, only allowed Hensley and Briggs to conduct an
“investigation.” The Forstes further note that the appointment lacks any reference to
section 56.110 of the Missouri Revised Statutes, which provides the process for
appointing a special prosecutor when the elected prosecutor has recused.

       In Imbler v. Pachtman, the Supreme Court held that “in initiating a prosecution
and in presenting the State’s case, the prosecutor is immune from a civil suit for
damages under § 1983.” 424 U.S. 409, 431 (1976). “Absolute immunity covers
prosecutorial functions such as the initiation and pursuit of a criminal prosecution, the
presentation of the state’s case at trial, and other conduct that is intimately associated
with the judicial process.” Brodnicki v. City of Omaha, 75 F.3d 1261, 1266 (8th Cir.
1996). However, prosecutors are entitled only to qualified immunity when their
actions are “investigatory” or “administrative” in nature. Id.

       Clearly, absolute prosecutorial immunity applies to Hensley and Briggs in this
action. Both were appointed by order of the Circuit Court of Jasper County, Missouri

                                           -2-
as “Special Prosecutor.” By virtue of their appointed positions, they were authorized
to bring charges if they found probable cause to do so. As the Supreme Court
explained, determining whether absolute prosecutorial immunity is appropriate turns
on “the nature of the function performed, not the identity of the actor who performed
it.” Buckley v. Fitzsimmons, 509 U.S. 259, 269 (1993) (quotation omitted). Thus,
because the Forstes’ claim solely relates to the act of bringing criminal charges against
them, Hensley and Briggs are entitled to the same absolute prosecutorial immunity
that would apply to an elected prosecutor. See Rehberg v. Paulk, 611 F.3d 828, 851
(11th Cir. 2010) (“[A] special prosecutor appointed to stand in for [the elected
prosecutor] . . . receives the full scope of absolute prosecutorial immunity and is
absolutely immune for . . . claims of malicious prosecution.”); DeCamp v. Douglas
Cnty. Franklin Grand Jury, 978 F.2d 1047, 1053-54 (8th Cir. 1992) (holding that
special prosecutors who assisted a grand jury in drafting an official report were
entitled to absolute immunity because their actions were “intimately associated with
the judicial phase of the criminal process” (quoting Imbler, 424 U.S. at 430)).

      Accordingly, we affirm the district court’s dismissal of the Forstes’ complaint.
                     ______________________________




                                           -3-